Citation Nr: 1340959	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO.  10-02 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether a reduction from a 30 percent to a zero percent rating for postoperative residuals of a right ankle injury, with degenerative arthritis was proper.

2.  Entitlement to an increased rating for postoperative residuals of a right ankle injury, with degenerative arthritis.



REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2001 to June 2005.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee which in pertinent part reduced the evaluation of the Veteran's ankle disability from 30 percent to noncompensible (zero percent) effective April 1, 2009.  The Board notes that following the rating reduction, the Veteran asserted in his May 2009 notice of disagreement that his condition had worsened.  Moreover, in the August 2009 statement of the case (SOC), the RO considered whether a compensable evaluation was warranted.  Given the preceding, the Board assumes jurisdiction over the claim for an increased evaluation as stated on the title page.

In his substantive appeal, the Veteran requested a hearing in Washington, D.C.  A hearing was scheduled for December 2012, but the Veteran failed to appear.  It appears that notice of the hearing was sent to the address listed by the Veteran on his substantive appeal.  As the Board has received no request for a postponement or good cause for the Veteran's failure to appear, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2013).

The issue of entitlement to an increased rating for postoperative residuals of a right ankle injury, with degenerative arthritis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In September 2008, the RO notified the Veteran of a proposed rating decision to reduce the evaluation for his ankle disorder from a 30 percent rating to a noncompensable zero percent.

2. In a January 2009 rating decision, the RO effectuated the proposed rating reduction; at the time of the reduction, the Veteran's 30 percent disability evaluation had been in effect since December 20, 2005, a period of less than five years.

3.  The preponderance of the evidence of record indicates that the Veteran's right ankle condition has shown improvement.


CONCLUSION OF LAW

Reduction of the rating for postoperative residuals of a right ankle injury with degenerative arthritis was proper.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.105, 3.159, 3.344, 4.1, 4.2, 4.13, 4.71a, Diagnostic Code 5010, Diagnostic Code 5262 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that this appeal stems from the Veteran's disagreement with a 38 C.F.R. § 3.105(e) reduction and is not based on a claim or application for benefits.  The regulations pertaining to the reduction of evaluations for compensation contain their own notification and due process requirements, which will be discussed in greater detail below. See 38 C.F.R. § 3.105(e), (i).

A July 2005 rating decision granted service connection for postoperative residuals of a right ankle disability with degenerative arthritis.  A 20 percent rating was assigned under Diagnostic Code 5271 for marked limitation of motion.  The Veteran was noted to have significant tenderness and pain in all ranges of motion.  At that time the RO noted that "since there is a likelihood of improvement, the assigned evaluation is not considered permanent and is subject to a future review examination."  

VA treatment records from December 2005 showed an acute osteochondral fracture of the lateral talar dome and complaints from the Veteran of occasional swelling and pain on walking with no relief from ibuprofen.

VA treatment records from February 2006 note that the Veteran reported using a crutch at all times as full weight bearing was very painful.  The Veteran was noted to have anterolateral tenderness, limited extension and minimal swelling.  X-rays showed a distal tibial lesion, talar deficiency laterally with fragments and mild flattening of the lateral talar dome.  The treatment provider assessed the Veteran with asceptic necrosis of the right talus and issued the Veteran a cane.  

A May 2006 VA examination report indicates that the Veteran had normal posture with an abnormal gait from a limp due to his right ankle.  He did not require any assistive device for ambulation at that time.  His right ankle showed no signs of edema, effusion, weakness, tenderness, redness, heat, abnormal movement or guarding of movement. The surgical scar was level with no abnormalities. There was no tenderness, disfigurement, ulceration, adherence, instability, inflammation, edema, tissue loss, keloid formation, hypopigmentation or abnormal texture. The exam revealed no deformity in the ankle.  Range of motion (ROM) was limited to 5 degrees dorsiflexion and 30 degrees plantar flexion with joint function additionally limited by pain, fatigue, weakness and lack of endurance upon repetition of movement.  The Veteran complained of constant jarring pain in any walking, running or weight bearing activity, rated at 7-8/10 with every step.  He described the pain as burning, crushing pain in his ankle when he is walking.  He stated that he could not walk more than an hour without having to sit down and that he suffered stiffness, weakness and lack of endurance due to pain in his ankle.  

An August 2006 rating decision increased the Veteran's rating to 30 percent effective December 20, 2005 and recharacterized the Veteran's disability as malunion of the tibia and fibula with marked ankle disability based on the aforementioned VA treatment records from 2005 and 2006 and the 2006 VA examination report.

In September 2008 the RO proposed to reduce the evaluation the right ankle disability from 30 percent to zero percent, after the Veteran failed to report for an examination.  The proposal was accompanied by a letter informing the Veteran that he had 60 days to submit additional evidence and 30 days to request a personal hearing before the RO would take any action, in accordance with 38 C.F.R. § 3.105(e), (i).  

It appears the Veteran did not report for the examination because he had changed his address, and therefore, another examination was scheduled.  This took place in  January 2009.  This revealed that no boney abnormalities were noted and the Veteran's ROM in the right ankle was from 20 degrees of dorsiflexion through neutral down to 40 degrees of plantar flexion, actively and passively without pain and with no limitation of ROM after repetition.  The examiner stated that the scar was well healed.  The Veteran's ankle was noted to be stable, with no tenderness to palpitation throughout the range of midfoot joints, within the posterior tib, anterior tib or peroneal nerve distributions.  The examiner found no calluses or other evidence of abnormal weight bearing.  The examiner noted that the Veteran was not using a cane and was able to ambulate without difficulty.  The Veteran stated that he only used his cane during flare-ups, which occurred once per month and he did not require assistance the rest of the time.  During these flare ups the pain was rated at 6/10. 

In a January 2009 rating decision, the RO reduced the Veteran's ankle disability rating from 30 percent to zero percent, effective from April 2009.

Where, as here, a disability evaluation has been in effect for less than five years, an adequate reexamination that shows improvement in the condition will warrant a reduction in rating.  See 38 C.F.R. § 3.344(c).  In addition, the burden is on VA to justify a reduction in a rating.  See Brown v. Brown, 5 Vet. App. 413 (1993) (Board is required to establish, by a preponderance of the evidence and in compliance with 38 C.F.R. § 3.344, that a rating reduction is warranted).

The 2009 examination shows that the Veteran's ankle condition had improved in that he no longer required a crutch or cane to ambulate on most days.  Walking and weight bearing were no longer painful except during occasional flare-ups, and even then the pain was less severe than it had been during his May 2006 examination.  The Veteran's ROM improved significantly.  The surgical incision was very well healed.  His ankle was stable with no evidence of tenderness, swelling or abnormal weight bearing noted.  The Veteran could walk more than an hour without any flare-ups, and he could ambulate for exercise and enjoyment without difficulty, apart from periods of flare-ups. 

This evidence indicates that the Veteran's ankle disability has shown improvement since the May 2006 VA examination.  Moderate limitation of motion is not shown, nor ankylosis, or malunion as needed for compensable evaluations under Diagnostic Codes 5270, 5271, 5272, or 5273.  Thus, the reduction was proper.  


ORDER

Reduction of the rating for postoperative residuals of a right ankle injury, with degenerative arthritis was proper and the appeal is denied.


REMAND

As noted above, in the August 2009 SOC the RO considered whether or not a higher evaluation was warranted for the Veteran's ankle disability.  As such, the issue of an increased evaluation is before the Board.  The Board further notes that the Veteran stated in his notice of disagreement that his condition had worsened since his January 2009 examination.  Given this, he should be re-examined.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his ankle disability, the nature, extent and severity of his symptoms and the impact of the condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

2.  Associate, physically or electronically, any VA treatment records pertaining to the Veteran dated from January 2009. 

3.  Then schedule the Veteran for an examination by an appropriate VA medical professional to determine the severity of the Veteran's service-connected ankle disability.  The Veteran's claims file should be made available to, and reviewed by the VA examiner.  Any indicated diagnostic tests and studies should be conducted.

4.  Then readjudicate the issue on appeal. If any benefit sought on appeal remains denied, in whole or in part, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


